DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se. See MPEP 2106.03(I).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hmahata (US 2009/0309531 A1).
Regarding claims 1 and 11, Hamahata discloses a method comprising:
an abnormality detection step (via Figs. 1, 4 and 7, element 10, 40 and/or 300) of detecting that an abnormality has occurred (paragraph 0019, 0021-0022, 0041, 0052, 0066, 0086-0087, 0092-0093); and 
a position detection step of detecting (via Figs. 1-2 and 7, element 2 and/or 30), when occurrence of the abnormality is detected in the abnormality detection step, a position (present position .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamahata (US 2009/0309531 A1) as applied to claim 1 above, and further in view of Hosek et al. (US 2014/0201571 A1).
Regarding claim 2, Hamahata teaches the method as applied to claim 1 above, further comprising a cycle observed value detection step of observing a transition of a value of a current flowing through the servo motor (via Fig. 2, element 130) or a position deviation of the servo motor as an observed value, and detecting a representative value of the observed value for each cycle in a prescribed operation of an operation for each cycle in an operation repeatedly performed by [a] robot (Fig. 7, element 120; paragraph 0015, 0045, 0059, 0082). Hamahata is silent regarding a daily observed value detection step of detecting a representative value of the observed value for each day from the representative value of the observed value detected for each cycle. 
Hosek et al. teach a daily observed value detection step of detecting a representative value of the observed value for each day from the representative value of the observed value detected for each cycle (paragraphs 0247-0248 and 0254). It would have been obvious to a person having ordinary skill prior to Applicant’s effective filing date to apply the well-known technique taught by Hosek et al. to the prior art method taught by Hamahata. Such application of the well-known technique taught by Hosek et al. to the prior art method taught by Hamahata would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such an application would have yielded predictable results. The predictable results including: the method taught by Hamahata being configured with a daily observed value detection step of detecting a representative value of the observed value for each day from the representative value of the observed value detected for each cycle.
Allowable Subject Matter
Claim 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dale Moyer/Primary Examiner, Art Unit 3664